Exhibit 10.1

 

LOGO [g240203cm9.jpg]

06/07/2016

 

Your Offer Ajmere Dale Chief Accounting Officer



--------------------------------------------------------------------------------

Dear Ajmere:

Square, Inc., a Delaware corporation (the “Company”), is pleased to offer you
employment with the Company on the terms described below.

 

  1. Position. You will start in a full-time position as Chief Accounting
Officer and you will report to Sarah Friar. By signing this letter, you confirm
with the Company that you are under no contractual or other legal obligations
that would prohibit or restrict you from performing your duties with the
Company.

 

  2. Compensation. You will be paid an annual salary at the rate of USD
245,000.00, payable on the Company’s regular payroll dates. Your position is
classified as exempt.

The Company will provide you with a one-time hire-on bonus of USD 100,000.00,
which will be included with your first paycheck. This payment will be made in
accordance with the Company’s standard payroll practice and may be subject to
applicable withholding and payroll taxes. If you voluntarily terminate your
employment with the Company within 12 months of your hire date, you will be
responsible for reimbursing all of the hire-on bonus, at the Company’s sole
discretion. However, if your manager, Sarah Friar, voluntarily terminates her
employment with the Company and you subsequently voluntarily terminate your
employment with the Company within 12 months of your hire date, you will be
responsible for reimbursing the hire-on bonus that you received from the
Company, reduced by 1/12 for each complete month of service that you have
completed with the Company since your hire date.

 

  3. RSUs. We will recommend to the Board of Directors of the Company or an
authorized committee thereof (the “Committee”) that you be granted restricted
stock units covering 130,000 shares of the Company’s Class A common stock (the
“RSUs”). The vesting commencement date for the RSUs will be the 1st or the 16th
day of the month immediately following your hire date (the “Vesting Commencement
Date”). The RSUs will be subject to the terms and conditions applicable to
restricted stock units granted under the Company’s 2015 Equity Incentive Plan
(the “Plan”) and the applicable restricted stock unit agreement. 25% of the RSUs
will vest on the one year anniversary of the Vesting Commencement Date and
1/16th of the RSUs will vest on quarterly vesting dates thereafter as long you
remain in continuous service to the Company, as described in the applicable
restricted stock unit agreement.

The grant of such RSUs by the Company is subject to the approval of the
Committee, and this promise to recommend such approval is not a promise of
compensation and is not intended to create any obligation on the part of the
Company. You should consult with your own tax advisor concerning the tax risks
associated with accepting an RSU award pertaining to the Company’s Class A
common stock.

 

  4. Confidential Information and Invention Assignment Agreement. Like all
Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s enclosed standard Confidential Information
and Invention Assignment Agreement (the “Confidentiality Agreement”).

 

  5. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, without prior notice and with or without cause. Any contrary
representations, which may have been made to you, are superseded by this offer.
This is the full and complete

 

pg. 2



--------------------------------------------------------------------------------

  agreement between you and the Company on this term. Further, your
participation in any equity or benefit program is not to be regarded as assuring
you of continuing employment for any particular period of time. Although your
job duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and the Company’s Chief Executive Officer.

 

  6. Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business
activity without the written consent of the Company. In addition, while you
render services to the Company, you will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company. You will disclose to the
Company in writing any other gainful employment, business or activity that you
are currently associated with or participate in that competes with the Company.

 

  7. Withholding Taxes. All forms of compensation referred to in this letter are
subject to applicable withholding and payroll taxes.

 

  8. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, at the time of
joining, you must have authorization to work for the Company in the United
States. You should present documentation demonstrating that you have
authorization to work for the Company in the United States on the first day of
your new position, but no later than within three (3) days of starting your new
position. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.

 

  9. Arbitration. You and the Company will submit to mandatory and exclusive
binding arbitration of any controversy or claim arising out of, or relating to,
this Agreement, the formation, breach, interpretation or enforceability of this
Agreement, including the employment relationship between you and the Company or
the termination of the employment relationship between you and the Company,
provided, however, that the parties retain their rights to apply for provisional
remedies pursuant to California Code of Civil Procedure §1281.8. Such
arbitration will be governed by the Federal Arbitration Act and conducted
through the American Arbitration Association in the State of California, San
Francisco County, before a single neutral arbitrator, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect at that time. Except as otherwise required
under applicable law, you and the Company expressly intend and agree that
(1) class action procedures, and/or actions in any purported representative
capacity on behalf others, will not be asserted, nor will they apply, in any
arbitration pursuant to this Agreement; and (2) you and the Company each will
not assert class action claims or purported representative claims against the
other in arbitration or otherwise. The arbitration will provide for reasonable
written discovery and depositions. The arbitrator will have the authority to
grant you or the Company or both all remedies otherwise available by law. The
arbitrator will issue a written decision that contains the essential findings
and conclusions on which the decision is based. You will bear only those costs
of arbitration you would otherwise bear had you brought a claim covered by this
Agreement in court. Judgment upon the determination or award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

 

pg. 3



--------------------------------------------------------------------------------

  10. Background Check. The Company may conduct an employment verification of
criminal, education, and employment background. This offer can be rescinded
based upon data received in the verification.

 

  11. Entire Agreement. This letter, along with the Confidentiality Agreement,
the Plan, and any other agreements between you and the Company governing your
Company equity award(s), collectively constitute the entire agreement between
you and the Company regarding the subject matter contained herein, and they
supersede and replace any prior understandings or agreements, whether oral,
written or implied, between you and the Company regarding the matters described
in this letter.

If you wish to accept this offer, please sign and date both the enclosed
duplicate original of this letter and the enclosed Confidentiality Agreement and
return them to me. As required, by law, your employment with the Company is also
contingent upon your providing legal proof of your identity and authorization to
work in the United States. This offer, if not accepted, will expire at the close
of business on 06/10/2016.

We look forward to having you join us!

Very truly yours,

Square, Inc.

 

By:          Accepted and agreed:   

/s/ Jacqueline Reses

        

/s/ Ajmere Dale

   (Signature)          (Signature)   

Jacqueline Reses

        

Ajmere Dale

   Name          Name   

People Lead

         06/10/2016    Title          Date             08/29/2016            
Anticipated Start Date

 

pg. 4